USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: /

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE NEW Y-CAPP, INC., ET AL.,
Plaintiffs,
-y.- 18-CV-3223 (ALC)
ARCH CAPITAL FUNDING, LLC, ET AL., ORDER
Defendants

 

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Plaintiffs’ letter requesting oral argument for the motion to
dismiss for lack of jurisdiction filed by Defendants. ECF No. 102. Plaintiffs’ request is hereby
DENIED. To the extent the Court needs to hear oral arguments in this case, it will do so once all
the pending motions to dismiss have been fully briefed.

oe

SO ORDERED.
Dated: February 11, 2020 y Coy 2
New York, New York

ANDREW L. CARTER, IR:
United States District Judge

 

 

 
